DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103

1.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US  20180374242 A1, and in view of Sebe et al., US 20170367590 A1, and further in view of Khan et al., US 20190099675 A1.

4. 	As per claim 1, Li discloses:  A method for generating video sequences including physio-realistic avatars, the method comprising: 

receiving an albedo for an avatar; (Li, [0017], “FIG. 7 is a series of examples of input images and the resulting facial textures and albedo maps generated by a system for photorealistic facial texture inference using deep neural networks for avatar digitization.”)
rendering an avatar based on the albedo and the modified sub-surface skin color; (Li, claim 1, “Separate facial regions of the human face from hair regions within the image; generate a facial texture map for the facial regions using a deep neural network to segment and reconstruct the facial texture map using a low frequency albedo map to extract facial landmarks and a high frequency albedo map to generate facial textures; …Combine the facial texture map and the final polystrip hairstyle into a digital avatar; and output the digital avatar as a three-dimensional model.”, and [0126], “The method generates photorealistic results from a single input image across various facial structures, from faces in different poses, and for a wide array of skin and facial tones and textures.” ), and 

5.	Li doesn’t expressly disclose:  
modifying a sub-surface skin color associated with the albedo based on physiological data associated with physiologic characteristic; 
synthesizing a frame of video, the frame of video including the avatar.  

6.	Sebe discloses: 
modifying a sub-surface skin color associated with the albedo based on physiological data associated with physiologic characteristic; (Sebe,[0035], “The method may further comprise selecting a subset of the plurality of regions that are robust to facial movements and expressions, while being sufficiently discriminant to account for changes in skin color responsive to cardiac cycle variation.” [0025], “ Analyzing the human face to determine regions of interest; adaptively selecting a subset of the regions of interest that exhibit a reliable heart-rate-determined variation in chrominance; based on the heart-rate-determined variation in chrominance, determining a heart rate and updating the subset of the regions of interest that exhibit the reliable heart-rate-determined variation in chrominance.”)

7.	Li is analogous art with respect to Sebe because they are from the same field of endeavor, namely image processing.  At the time the application was filed,, it would have been obvious to a person of ordinary skill in the art to include the process of modifying a sub-surface skin color associated with the albedo based on physiological data associated with physiologic characteristic, as taught by Sebe into the teaching of Li. The suggestion for doing so would allow heart rate estimation in naturalistic condition. Therefore, it would have been obvious to combine Li with Sebe.

8.	Li in view of Sebe doesn’t expressly disclose:  
Synthesizing a frame of video, the frame of video including the avatar.  

9.	Khan discloses:  
Synthesizing a frame of video, the frame of video including the avatar. (Khan, claim 1, “inserting the avatar into the video game at the virtual coordinates associated with the generic spectator using the data associated with the avatar, the inserting the avatar causes the avatar to be viewable within the video game, the avatar is presented in a three-dimensional (3D) form.”)  

10.	Khan is analogous art with respect to Li in view of Sebe because they are from the same field of endeavor, namely image processing.  At the time the application was filed,, it would have been obvious to a person of ordinary skill in the art to include the process of synthesizing a frame of video, the frame of video including the avatar, as taught by Khan into the teaching of Li in view of Sebe. The suggestion for doing so would allow video games become increasingly realistic and life-like. Therefore, it would have been obvious to combine Li in view of Sebe with Khan.

11.	As per claim 2 which is similar in scope to claim 1, thus rejected under the same rationale. Furthermore claim 2 discloses: the physiological data varies with time. (Sebe, Figure 1)

12. 	As per claim 5, Li in view of Sebe, and in view of Khan discloses:  The method of claim 1, further comprising training a machine learning model with a plurality of synthesized frames of that include the avatar.  (Khan, claim 1, “inserting the avatar into the video game at the virtual coordinates associated with the generic spectator using the data associated with the avatar, the inserting the avatar causes the avatar to be viewable within the video game, the avatar is presented in a three-dimensional (3D) form; and ”[0081], “ The spectator view generator is shown to include a games selection including the video games that the spectator has been augmented into (e.g., games 1, 2, 3, and 4), an A.I./machine learning module, friend activity, game popularity, a promotion engine (e.g., may promote newly released games), and play summon (e.g., a player may ‘summon’ the spectator to be ‘present’ for a particular segment). ”

13. 	As per claim 6, Li in view of Sebe, and in view of Khan discloses:  The method of claim 5, further comprising training the machine learning model with a plurality of videos including human subjects.   (Khan, Figure 1, Block 112)

14.	As per claim 7,  Li in view of Sebe, and in view of Khan discloses:   The method of claim 6, further comprising: 
receiving a plurality of video frames depicting a human subject; Khan, claim 1, “inserting the avatar into the video game at the virtual coordinates associated with the generic spectator using the data associated with the avatar, the inserting the avatar causes the avatar to be viewable within the video game, the avatar is presented in a three-dimensional (3D) form; and ”[0081], “ The spectator view generator is shown to include a games selection including the video games that the spectator has been augmented into (e.g., games 1, 2, 3, and 4), an A.I./machine learning module, friend activity, game popularity, a promotion engine (e.g., may promote newly released games), and play summon (e.g., a player may ‘summon’ the spectator to be ‘present’ for a particular segment). ”; and recovering a physiological signal based on the trained machine learning model.  (Sebe, Figure 2, and [0073], “The HR estimation problem is slightly different since there are no missing observations, i.e. the matrix is fully observed. However, many of these observations are highly noisy, thus corrupting the estimation of the HR. Importantly, it is not known in advance which are the corrupted observations. This problem naturally suggests some form of adaptation, implying that the method selects the samples with which the learning is performed.”) The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.

15. 	As per claim 8,  Li in view of Sebe, and in view of Khan discloses:  The method of claim 1, wherein the frame of video includes the avatar in front of a dynamic background (Khan, Figure 1, Block 112)

16. 	As per claim 9,  Li in view of Sebe, and in view of Khan discloses:  The method of claim 1, further comprising: receiving the physiological data from a requesting entity; (Sebe, [0105], “The physiological data were collected by Biopac Mp150 data acquisition system, including heart-rate, electrocardiography and electro-dermal activity, respiration rate, systolic blood pressure, diastolic blood pressure, mean blood pressure.” )
;synthesizing the frame of video including the avatar substantially in real-time; and (Khan, claim 1, “inserting the avatar into the video game at the virtual coordinates associated with the generic spectator using the data associated with the avatar, the inserting the avatar causes the avatar to be viewable within the video game, the avatar is presented in a three-dimensional (3D) form.”) ; providing the frame of video to the requesting entity.  (Khan, claim 1, “inserting the avatar into the video game at the virtual coordinates associated with the generic spectator using the data associated with the avatar, the inserting the avatar causes the avatar to be viewable within the video game, the avatar is presented in a three-dimensional (3D) form.”)  The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.

17. 	As per claim 10,  Li in view of Sebe, and in view of Khan discloses:  The method of claim 1, wherein the physiological characteristic is blood volume pulse. (Sebe, [0105], “The physiological data were collected by Biopac Mp150 data acquisition system, including heart-rate, electrocardiography and electro-dermal activity, respiration rate, systolic blood pressure, diastolic blood pressure, mean blood pressure.” )

18. 	As per claim 11, Li in view of Sebe, and in view of Khan discloses: The method of claim 1, further comprising labeling a video segment including the synthesized frame of video with a training label specific to the physiologic characteristic. (Sebe, Figure 2)

19.	Claims 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US  20180374242 A1, in view of Sebe et al., US 20170367590 A1, and in view of Khan et al., US 20190099675 A1, and further in view of Beck et al., US 20110149057 A1.

20.	As per claim 3,  Li in view of Sebe, and in view of Khan discloses:  The method of claim 1, further comprising: 
modifying the sub-surface skin associated with the albedo with the modified physiological data.  (Sebe,[0035], “The method may further comprise selecting a subset of the plurality of regions that are robust to facial movements and expressions, while being sufficiently discriminant to account for changes in skin color responsive to cardiac cycle variation.” [0025], “ Analyzing the human face to determine regions of interest; adaptively selecting a subset of the regions of interest that exhibit a reliable heart-rate-determined variation in chrominance; based on the heart-rate-determined variation in chrominance, determining a heart rate and updating the subset of the regions of interest that exhibit the reliable heart-rate-determined variation in chrominance.”)

21.	Li in view of Sebe, and in view of Khan doesn’t expressly disclose:   
modifying the physiological data with weighting factors specific to the physiological data; 

22.	Beck discloses: modifying the physiological data with weighting factors specific to the physiological data; (Beck, [0116], “The reference surface 72 of the test apparatus 40 described above is suited for white balance if it is white or has an essentially wavelength independent remission factor in the spectral range visible to the human eye. In the white balance the signals, in particular the digital signals, are compared with one another in the three color channels. Weighting factors are calculated for the color channels so that the product of the raw signal and the weighted factor is equal for every color channel.”, and [0036], “medical-diagnostic investigations in body cavities of various size or of organs with various optical properties can place various demands on the optical investigation system. These various demands can become apparent because of various requirements for the operating condition of the video camera that prevails during the recording of the image of the reference surface.”)

23.	Beck is analogous art with respect to Li in view of Sebe and in view of Khan because they are from the same field of endeavor, namely image processing.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process of modifying the physiological data with weighting factors specific to the physiological data, as taught by Beck into the teaching of Li in view of Sebe and in view of Khan. The suggestion for doing so would allow exposure times or gains can be modified by corresponding factors. Therefore, it would have been obvious to combine Li in view of Sebe and in view of Khan with Beck.

24. 	As per claim 4, Li in view of Sebe, and in view of Khan, and further in view of Beck discloses:  The method of claim 3, further comprising varying a sub-surface radii for one or more of the plurality of color channels based on the weighting factors specific to the physiological data.  (Beck, [0116], “The reference surface 72 of the test apparatus 40 described above is suited for white balance if it is white or has an essentially wavelength independent remission factor in the spectral range visible to the human eye. In the white balance the signals, in particular the digital signals, are compared with one another in the three color channels. Weighting factors are calculated for the color channels so that the product of the raw signal and the weighted factor is equal for every color channel. and [0036], “medical-diagnostic investigations in body cavities of various size or of organs with various optical properties can place various demands on the optical investigation system. These various demands can become apparent because of various requirements for the operating condition of the video camera that prevails during the recording of the image of the reference surface.”)

25.	Claims 12-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over and in view of Sebe et al., US 20170367590 A1, and in view of Kashef et al., US 9642536 B2.

26.	As per claim 12,  Sebe discloses: A system for training a machine learning model using video sequences including physio- realistic avatars, the system comprising: 
a processor; and memory storing instructions, which when executed by the processor, (Sebe ,[0131]) cause the processor to:
 receive a request from a requesting entity to train a machine learning model to detect a physiological characteristic; (Sebe,”[0073], “The HR estimation problem is slightly different since there are no missing observations, i.e. the matrix is fully observed. However, many of these observations are highly noisy, thus corrupting the estimation of the HR (Heart rate). Importantly, it is not known in advance which are the corrupted observations. This problem naturally suggests some form of adaptation, implying that the method selects the samples with which the learning is performed. Consequently, the learning method is called self-adaptive matrix completion (SAMC).” )
train the machine learning model with the plurality of video segments; (Sebe, [0073], “This problem naturally suggests some form of adaptation, implying that the method selects the samples with which the learning is performed. Consequently, the learning method is called self-adaptive matrix completion (SAMC).” , and [0074], “In order to formalize the self-adaptive matrix completion problem let us assume the existence of R regions where chrominance features are computed during T video frames.”) and
 provide a trained model to the requesting entity.  (Sebe, [0067], “The proposed approach for HR estimation from face videos has four main phases as shown in FIG. 2. Phase 1 is devoted to process face images so to extract face regions, that are used in phase 2 to compute chrominance features. Phase 3 consists in the joint estimation of the underlying low-rank feature matrix and the mask using SAMC. Finally, phase 4 computes the heart rate from the signal estimate provided by SAMC.”

27.	Sebe doesn’t expressly disclose: receive a plurality of video segments, wherein one or more of the video segments includes a synthetic physio-realistic avatar generated with the physiological characteristic; 

28.	Kashef discloses: receive a plurality of video segments, wherein one or more of the video segments includes a synthetic physio-realistic avatar generated with the physiological characteristic; (Kashef, Column 4, lines 44-47, “ In some embodiments video is continuously captured, while in other embodiments, video is broken into segments, such as 20 second segments, for analysis. Some embodiments continuously analyze the video.”, Column 5, lines 4-9, “The flow 100 continues by analyzing the video to determine heart rate information 120. The analyzing can be performed using any type of algorithm, but one algorithm that can be used is described in more detail in FIG. 3. In some embodiments, the heart rate information includes a measure of heart rate (HR) 122.”, and Column 8, lines 3-10, “Thus, the game 264 can be modified 272 based on the heart rate information. The game can be modified in many different ways. For example, the game's difficulty can be changed, or a player's avatar can be modified to match, modify, or disguise the player's mental state by adjusting the avatar's facial expressions or body actions. That is, in embodiments, the avatar performs an action such as smiling or frowning based on the user's mental state.” )

29.	Kashef is analogous art with respect to Sebe because they are from the same field of endeavor, namely image processing.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process receiving a plurality of video segments, wherein one or more of the video segments includes a synthetic physio-realistic avatar generated with the physiological characteristic, as taught by Kashef into the teaching of Sebe. The suggestion for doing so would optimize digital media or modify a digital game.  Therefore, it would have been obvious to combine Kashef with Sebe.


“ In some embodiments video is continuously captured, while in other embodiments, video is broken into segments, such as 20 second segments, for analysis. Some embodiments continuously analyze the video.”, Column 5, lines 4-9, “The flow 100 continues by analyzing the video to determine heart rate information 120. The analyzing can be performed using any type of algorithm, but one algorithm that can be used is described in more detail in FIG. 3. In some embodiments, the heart rate information includes a measure of heart rate (HR) 122.”, and Column 8, lines 3-10, “Thus, the game 264 can be modified 272 based on the heart rate information. The game can be modified in many different ways. For example, the game's difficulty can be changed, or a player's avatar can be modified to match, modify, or disguise the player's mental state by adjusting the avatar's facial expressions or body actions. That is, in embodiments, the avatar performs an action such as smiling or frowning based on the user's mental state.” )

31. 	As per claim 14, Sebe in view of Kashef discloses: The system of claim 12, wherein the physiological characteristic is a blood volume pulse. (Sebe, [0105], “The physiological data were collected by Biopac Mp150 data acquisition system, including heart-rate, electrocardiography and electro-dermal activity, respiration rate, systolic blood pressure, diastolic blood pressure, mean blood pressure.” )

32. 	As per claim 15, Sebe in view of Kashef discloses: The system of claim 12, wherein one or more of the plurality of video segments are labeled with a training label based on the physiological characteristic. (Sebe, Figure 2)

33.	Claim 16, which is similar in scope to claim 12, thus rejected under the same rationale.

34.	Claim 17, which is similar in scope to claim 12, thus rejected under the same rationale.


35. 	As per claim 19, Sebe in view of Kashef discloses: The computer-readable media of claim 17, wherein the assessment of the physiological characteristic is a pulse rate.  (Sebe, [0105], “The physiological data were collected by Biopac Mp150 data acquisition system, including heart-rate, electrocardiography and electro-dermal activity, respiration rate, systolic blood pressure, diastolic blood pressure, mean blood pressure.” )

 
36. 	As per claim 20, Sebe in view of Kashef discloses: The computer-readable media of claim 17, wherein the received video segment depicts a human subject.( Sebe, Figure 2)

18 rejected under 35 U.S.C. 103 as being unpatentable over and in view of Sebe et al., US 20170367590 A1, and in view of Kashef et al., US 9642536 B2. Li et al., US  20180374242 A1, and in view of Khan et al., US 20190099675 A1.

38. 	As per claim 18, Sebe in view of Kashef discloses:  18. The computer-readable media of claim 17, wherein the instructions, which when executed by the processor, cause the processor to:
modify a sub-surface skin color associated with the albedo based on physiological data associated with physiologic characteristic; (Sebe,[0035], “The method may further comprise selecting a subset of the plurality of regions that are robust to facial movements and expressions, while being sufficiently discriminant to account for changes in skin color responsive to cardiac cycle variation.” [0025], “ Analyzing the human face to determine regions of interest; adaptively selecting a subset of the regions of interest that exhibit a reliable heart-rate-determined variation in chrominance; based on the heart-rate-determined variation in chrominance, determining a heart rate and updating the subset of the regions of interest that exhibit the reliable heart-rate-determined variation in chrominance.”)

39.	Sebe in view of Kashef doesn ‘t expressly disclose:  
receive an albedo for an avatar; 
render an avatar based on the albedo and the modified sub-surface skin color; 


40.	Li discloses:  
receive an albedo for an avatar; (Li, [0017], “FIG. 7 is a series of examples of input images and the resulting facial textures and albedo maps generated by a system for photorealistic facial texture inference using deep neural networks for avatar digitization.”)
render an avatar based on the albedo and the modified sub-surface skin color; (Li, claim 1, “Separate facial regions of the human face from hair regions within the image; generate a facial texture map for the facial regions using a deep neural network to segment and reconstruct the facial texture map using a low frequency albedo map to extract facial landmarks and a high frequency albedo map to generate facial textures; …Combine the facial texture map and the final polystrip hairstyle into a digital avatar; and output the digital avatar as a three-dimensional model.”, and [0126], “The method generates photorealistic results from a single input image across various facial structures, from faces in different poses, and for a wide array of skin and facial tones and textures.” ), and 

41.	Li is analogous art with respect to Sebe in view of Kashef because they are from the same field of endeavor, namely image processing.  At the time the application was filed,, it would have been obvious to a person of ordinary skill in the art to include the process of modifying a sub-surface skin color associated with the albedo based on 

42.	Sebe in view of Kashef and in view of Li doesn’t expressly disclose:  
synthesize a frame of video, the frame of video including the avatar; and train the machine learning model with the synthesized frame of video.

43.	Khan discloses:  
synthesize a frame of video, the frame of video including the avatar; train the machine learning model with the synthesized frame of video. (Khan, claim 1, “inserting the avatar into the video game at the virtual coordinates associated with the generic spectator using the data associated with the avatar, the inserting the avatar causes the avatar to be viewable within the video game, the avatar is presented in a three-dimensional (3D) form; and ”[0081], “ The spectator view generator is shown to include a games selection including the video games that the spectator has been augmented into (e.g., games 1, 2, 3, and 4), an A.I./machine learning module, friend activity, game popularity, a promotion engine (e.g., may promote newly released games), and play summon (e.g., a player may ‘summon’ the spectator to be ‘present’ for a particular segment). ”

synthesize a frame of video, the frame of video including the avatar; and train the machine learning model with the synthesized frame of video, as taught by Khan into the teaching of Li in view of Sebe and  in view of Kashef. The suggestion for doing so would allow video games become increasingly realistic and life-like. Therefore, it would have been obvious to combine Li in view of Sebe and in view of Kashef with Khan.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254. The examiner can normally be reached 9 AM -- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619